In this cause Mr. Chief Justice TERRELL, Mr. Justice BUFORD and Mr. Justice THOMAS are of opinion that the judgment of the circuit court should be reversed while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice CHAPMAN are of opinion that the said judgment should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel.
Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the circuit court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, P. J., and BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.